                         Case 6:20-cv-01133-JTM-GEB Document 4 Filed 06/01/20 Page 1 of 2



                                                                                                    FILED


         {
             I

                     I
                              mofioll           +0        DJ5Jn/5>
                                                                                  6o-J..L/ j     U.S. District Court
                                                                                                 Distnct of Kansai

                                                                                              JUN O1 2020
                                                                                       Clerk, U.S. District Court
                                                                      .                By ~ Deputy Clerk

                               FI /°,dlQ -J:-,~ Tvmli             :f!211~~              ~)
I



I
    I
                              '1111,,      CcJud       tz2   -d;Sh LS5    1
                                                                               tl/lf- CkM.s
                               BtLiA
I




I
                                             u_;j~t_         ftiL d~fa1deu1 I: £e·c

I
                              q_11'1> 5
                                    'V ~     /f ~ t            £ifLdt
I




    -·   (




                                                                                             ~




I
I
I
         (
                 •
'


I
     llf•'r'lt ,11' u"11 f", ,,~11,1,,, •11,111,, ,,,,, ,111 ,If' 'f   ,,rr,,,
                                                                                                'C_q-Lj
                                                                                               5):Sl/1?y1
                                                                          07f:L1-:J :N\   JJJPT lJ(XDtl
                                                 ?J !N(l S)fJlf)
'o'Sn / l:13/\3l:IO~
                              pmJ f:>_!~f.<;'. (] f¥VJf<5 ?lf(Vn
                                                                                                                                      grtL~
                                                                                                                       J}1   I>?,+ !l-1? !N\
                                                                                                          ,   .)(/   SPllJ?jtll_T . 99 I (
                                                                                                                      f?V~ fr?j)?.J..
                                                          Case 6:20-cv-01133-JTM-GEB Document 4 Filed 06/01/20 Page 2 of 2
